MEMORANDUM **
Calvin Roach appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his 42 U.S.C. § 1983 action alleging constitutional violations arising from his marital dissolution proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003), and we affirm.
Because Roach’s complaint asserted claims relating to the allegedly erroneous rulings of the Cochise County Superior Court and the Arizona Court of Appeals, and sought to have the state court judgments vacated, the district court properly dismissed his action under the Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d 1148, 1163 (“It is a forbidden de facto appeal under Rooker-Feldman when the plaintiff in federal district court complains of a legal wrong allegedly committed by the state court, and seeks relief from the judgment of that court.”).
*154Roach’s remaining contentions lack merit.
Roach’s motion to file one combined reply brief is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.